Citation Nr: 0531082	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-12 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for the residuals of a 
fracture of the fifth thoracic vertebrae, currently evaluated 
as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from August 1953 to January 
1957.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran testified at a video-conference hearing at the RO 
before a member of the Board in November 2004.  This matter 
was remanded for additional development by the Board in 
January 2005.  The requested development has been 
accomplished and the case is back before the Board.  


FINDINGS OF FACT

1.	Prior to September 2003, the residuals of a fracture of 
the fifth thoracic vertebrae were manifested by deformity of 
the vertebral body, pain, and limitation of motion that is 
productive of no more than moderate or severe impairment; 
ankylosis of the spine is not demonstrated.  

2.	In April 2005, the combined limitation of forward flexion 
of the veteran's thoracolumbar spine is limited to 90 
degrees.  Significant limitation of motion of the 
thoracolumbar spine is not otherwise shown.


CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 20 percent for 
residuals of an injury of the thoracic spine were not met 
under the rating criteria in effect prior to September 26, 
2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285, 5291 (2001).  

2.	The criteria for a rating in excess of 20 percent for 
residuals of an injury of the thoracic spine have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5235 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letters dated in May 2002 and August 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It is noted that the May 2002 VCAA-compliant notice was not 
considered complete when provided to the veteran prior to the 
first unfavorable adjudication of this case.  However, after 
VCAA-compliant notice was sent, the claim was readjudicated 
without "taint" from prior adjudications.  Thus, to decide 
the appeal now would not be prejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005)

The veteran is seeking an increased evaluation for the 
residuals of a fracture of the 5th thoracic vertebrae by 
rating decision dated in April 1957.  A noncompensable 
evaluation was assigned at that time.  The current 20 percent 
evaluation was assigned by rating decision dated in August 
2002, giving rise to this appeal.  

An examination was conducted by VA in July 2002.  At that 
time, it was reported that the veteran had sustained a crush 
injury during service and that since that time; he had had 
chronic pain in the upper and mid-back, mostly between the 
shoulder blades and weakness in the back and stiffness.  He 
stated that he could not sit, stand or walk for a long period 
of time.  He took medication every six hours for the pain.  
On examination, there was a slight increase in thoracic 
kyphosis that was probably due to the compression fracture 
sustained during service.  There was marked tenderness in the 
upper and mid-thoracic paraspinal muscles, especially between 
the shoulder blades.  Trunk forward bending started to be 
painful and limited to about 70 degrees, with stiffness.  
Hyperextension, lateral rotation and side bending was also 
mildly limited, with some stiffness and pain in the upper and 
lower back.  Neurologic evaluation showed no pathologic 
reflex and deep tendon reflexes were slightly decreased, 
which ruled out any myelopathy.  The assessment was that the 
veteran had significant osteoarthritis of the thoracic spine, 
with compression fracture shown on X-ray.  

He had had a severe crush injury to the upper and mid back 
with soft tissue injury and fracture at T5, which as likely 
as not caused osteoarthritis in the thoracic spine, 
demonstrated on X-ray study, over the years.  There was 
significant tenderness in the area of the paraspinal muscles, 
which affects shoulder movement.  There was difficulty 
getting out of bed because of upper and mid-back pain and 
likely experiences additional loss of range of motion due to 
the upper and mid-back pain during the flare-up or repetitive 
use of arms or upper back because of the arthritis and 
chronic myofascial pain syndrome, with trigger point and 
muscle stiffness there.  Additional loss of range of motion 
could not; however be determined.  

The veteran testified at a video-conference hearing before 
the undersigned in November 2004.  At that time, the veteran 
testified that, at times, his back became so painful that he 
had to lie down and rest for 30 minutes at a time.  He 
related the different types of treatment that he utilized, 
with various results.  

An examination was conducted by VA in September 2005.  At 
that time, he reported mid and lower back pain with 
occasional radiation of pain into both of his thighs.  He 
denied any trigger that caused weakness.  He had stiffness 
and stayed that his back had more pain and stiffness if he 
sat, stood, or walked too much.  He had stared using a cane 
for walking long distances due to increased pain.  There were 
no flare-ups, saying that his condition was constant.  He 
took OxyContin daily and utilized heat.  His back condition 
was not found to affect his activities of daily living, 
although he could not walk long distances and had difficulty 
getting out of bed in the morning.  

Examination showed normal spine, limbs, posture, and gait.  
The position of the head, curvatures of the spine, symmetry 
in appearance, and rhythm of spinal motion were normal.  
Range of motion of the thoracolumbar spine showed forward 
flexion to be to 90 degrees.  Extension was to 15 degrees, 
left and right lateral flexion was to 20 degrees and left and 
right lateral rotation was to 30 degrees.  All motion 
restriction was stopped due to pain and stiffness, but pain 
and stiffness did not additionally limit motion.  Nor was 
motion further limited by fatigue, weakness, or lack of 
endurance following repetitive use.  There was objective 
evidence of painful motion and diffuse tenderness of the 
thoracic and lumbar spine.  There was no muscle spasm, 
weakness or postural abnormalities.  There was no ankylosis 
or abnormality of the musculature of the back.  Neurological 
examination showed deep tendon reflexes to be one plus 
bilaterally, with no sensory or motor deficits.  There were 
no incapacitating episodes.  An X-ray study performed in 
August 2005 showed the thoracic vertebras were diffusely 
decreased in height, with normal alignment and steopenia, 
which was not significantly changed.  There was moderate disc 
space narrowing and anterior osteophyte formation throughout.  
The impression was of degenerative joint disease of his 
thoracic and lumbar spine, with subjective radicular symptoms 
and limited range of motion.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that during the pendency of the veteran's appeal, 
the regulations applicable to the evaluation of spine disease 
were changed.  In such cases, the old law is applied prior to 
the effective date of the new, after which, the new law is 
applied.  VAOPGCPREC 7-2003, Karnas v. Derwinski, 1 Vet. App. 
308 (1991), overruled in part by Kuzma v. Principi, 341 f.3rd 
1327 (Fed. Cir. 2003).  

Residuals of a vertebra fracture shall be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Code 5285 (prior to September 
2003).

For slight limitation of motion of the thoracic spine, a 
noncompensable rating is warranted.  A 10 percent rating is 
warranted for moderate or severe limitation of motion.  
38 C.F.R. § 4.71a, Code 5291 (effective prior to September 
2003).  A 20 percent rating for disability of the thoracic 
spine requires favorable ankylosis.  38 C.F.R. § 4.71a, Code 
5288 (effective prior to September 2003).  

It is noted that the regulatory criteria for the evaluation of 
intervertebral disc syndrome (IDS) were revised in September 
2002, and that the diagnostic codes were revised, without 
substantive revision of the criteria themselves, in September 
2003. While the veteran has had recent complaints of radiation 
of pain down his thighs, neurologic evaluation in 2005 showed 
that the veteran has not exhibited symptoms of IDS and has not 
been diagnosed as having IDS.  Further, the evaluations are 
based upon incapacitating episodes, which, it was noted on 
examination in 2005, the veteran has not manifested.  
38 C.F.R. § 4.71a, Code 5243.  (effective September 2002).  
Therefore, evaluation under the criteria for IDS, either old 
or new, is not appropriate.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2004).  The General Rating Formula for 
Diseases and Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  See 68 Fed. Reg. 
51456-51457 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

The veteran is currently evaluated as having 10 percent 
disability of the thoracic spine due to limitation of motion 
and 10 percent disability due to vertebral deformity.  
Examinations prior to the effective date of the new 
regulations regarding limitation of motion of the thoracic 
spine provide that, for a rating in excess of the currently 
assigned 10 percent, ankylosis of the thoracic spine would 
have to be demonstrated.  Review of the record fails to show 
any evidence of ankylosis of the thoracic spine.  Therefore, 
there is no indication of symptoms that would meet the 
criteria for a rating in excess of 10 percent for the 
thoracic spine disorder bases solely on limitation of motion 
prior to the change in criteria that occurred in September 
2003.  

Regulations that were established effective in September 2003 
do not provide for an additional 10 percent evaluation for 
deformity of the vertebral body.  Evaluations are not reduced 
on the basis of a change in regulatory criteria.  See Fugere 
v. Derwinski, 972 F.2d 331.  New regulations provide that 
forward flexion of the combined thoracolumbar spine will 
warrant a 40 percent evaluation, then next highest evaluation 
possible for thoracic spine disability, if limitation is 
shown to 30 degrees.  It is noted that the revised criteria 
do not separate the limitation of thoracic and lumbar motion, 
but provide that the evaluation will be based upon combined 
motion limitation.  The range of motion of the veteran's 
spine is far greater than that needed for the 40 percent 
rating.  As such, a rating in excess of the currently 
assigned 20 percent is not warranted.  




ORDER

An evaluation in excess of 20 percent for the residuals of a 
fracture of the fifth thoracic vertebrae, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


